     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 1 of 9 Page ID #:1



 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
 2
       Marija Kristich Decker, State Bar No. 207387
        Email: Decker@luch.com
 3     225 South Lake Avenue, Suite 200
 4
       Pasadena, California 91101-3030
       Tel: (626) 449-1882 | Fax: (626) 449-1958
 5

 6     Counsel for Plaintiffs, Trustees of the
       Operating Engineers Pension Trust, et al.
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10

11     TRUSTEES OF THE OPERATING                       CASE NO.: 8:19-cv-624
12     ENGINEERS PENSION TRUST,
       TRUSTEES OF THE OPERATING                       COMPLAINT FOR BREACH OF
13     ENGINEERS HEALTH AND                            WRITTEN COLLECTIVE
                                                       BARGAINING AGREEMENT AND
14     WELFARE FUND, TRUSTEES OF                       VIOLATION OF ERISA § 515 [29
       THE OPERATING ENGINEERS                         U.S.C. § 1145]
15     VACATION-HOLIDAY SAVINGS
16     TRUST, TRUSTEES OF THE
       OPERATING ENGINEERS TRAINING
17     TRUST, TRUSTEES OF THE
18     OPERATING ENGINEERS LOCAL 12
       DEFINED CONTRIBUTION TRUST,
19     FUND FOR CONSTRUCTION
20     INDUSTRY ADVANCEMENT,
       ENGINEERS CONTRACT
21     COMPLIANCE COMMITTEE FUND,
22     CONTRACT ADMINISTRATION
       FUND, SOUTHERN CALIFORNIA
23
       PARTNERSHIP FOR JOBS FUND, and
24     OPERATING ENGINEERS WORKERS
       COMPENSATION TRUST,
25

26                    Plaintiffs,
27
                 v.
28

                                                   1
                                                                               COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 2 of 9 Page ID #:2



 1     D & S EQUIPMENT INC., a California
 2
       corporation,

 3                     Defendant.
 4

 5               Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 6     Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 7     Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 8     Trustees of the Operating Engineers Local 12 Defined Contribution Trust, Fund for
 9     Construction Industry Advancement, Engineers Contract Compliance Committee
10     Fund, Contract Administration Fund, Southern California Partnership for Jobs Fund,
11     and Operating Engineers Workers Compensation Trust, complain and allege:
12                                  JURISDICTION AND VENUE
13               1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
14     the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
15     U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
16     civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
17     §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
18     benefit plan governed by ERISA. Such jurisdiction exists without respect to the
19     amount in controversy or the citizenship of the parties, as provided in section 502(f) of
20     ERISA [29 U.S.C. §1132(f)].
21               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
22     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
23     §185(a)], which grants the United States original jurisdiction over suits for violation
24     of contracts between an employer and a labor organization in an industry affecting
25     commerce, without respect to the amount in controversy and the citizenship of the
26     parties.
27     ///
28

                                                     2
                                                                                      COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 3 of 9 Page ID #:3



 1               3.   Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
 2     U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
 3     this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
 4     signatory union maintains union offices, and where the contractual obligation is to be
 5     paid.
 6               4.   To the extent this Complaint sets forth any state law claims, this Court
 7     has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 8                                             PARTIES
 9               5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
10     the Operating Engineers Health and Welfare Fund, Trustees of the Operating
11     Engineers Vacation-Holiday Savings Trust, Trustees of the Operating Engineers
12     Training Trust, and Trustees of the Operating Engineers Local 12 Defined
13     Contribution Trust (collectively “Trustees”), are the trustees of five express trusts
14     (collectively “Trusts”) created pursuant to written declarations of trust (“Trust
15     Agreements”) between the International Union of Operating Engineers, Local Union
16     No. 12 (“Local 12”), and various employer associations in the construction industry in
17     Southern California and Southern Nevada. The Trusts are now, and were at all times
18     material to this action, labor-management multiemployer trusts created and
19     maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. All
20     of the Trusts referenced above are administered by the Trustees in Los Angeles
21     County. Plaintiffs, as Trustees of the Trusts, are “fiduciar[ies]” with respect to the
22     Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff,
23     Fund for Construction Industry Advancement, is an employer established and
24     administered trust formed and created to protect and expand the interests of the
25     construction industry. Plaintiff, Engineers Contract Compliance Committee Fund,
26     was established by Local 12 in accordance with Section 6(b) of the Labor
27     Management Cooperation Act of 1978 in order to improve job security and
28     organizational effectiveness. Plaintiff, Southern California Partnership for Jobs Fund
                                                    3
                                                                                     COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 4 of 9 Page ID #:4



 1     is an industry-wide advancement fund established by the employers and Local 12.
 2     Plaintiff, Operating Engineers Workers Compensation Trust is a trust fund established
 3     by Local 12 and certain employers to administer worker’s compensation benefits. All
 4     plaintiffs are collectively referred to herein as the “Plaintiffs.”
 5               6.   At all times material herein, Local 12 has been a labor organization
 6     representing employees in the building and construction industry in Southern
 7     California and Southern Nevada, and a labor organization representing employees in
 8     an industry affecting commerce within the meaning of § 301(a) of the Labor-
 9     Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
10               7.   Plaintiffs are informed and believe, and thereon allege, that at all times
11     material herein, Defendant, D & S Equipment Inc. (“D&S”) was and is a California
12     corporation with its principal place of business in Mission Viejo, California.
13                       EXECUTION OF BARGAINING AGREEMENT
14                                  AND STATUS OF PARTIES
15               8.   On or about October 28, 2003, D&S executed and delivered a written
16     collective bargaining agreement (the “Agreement”) to Local 12, whereby D&S agreed
17     to be bound by the terms and conditions, with certain exceptions, of certain written
18     and existing collective bargaining agreements between various multiemployer
19     associations and Local 12. In particular, D&S agreed to be bound by the written
20     Master Labor Agreement (“Master Agreement”) in effect between Local 12 and the
21     Southern California Contractors Association, Inc. (“Association”).         On or about
22     October 28, 2003, D&S also signed written acknowledgments and acceptances of each
23     of the Trust Agreements.
24               9.   At all times since at least October 28, 2003, the Master Agreement has
25     been an effective written collective bargaining agreement between the Association and
26     Local 12. At all times relevant herein, D&S was obligated to the terms and provisions
27     of the Agreement, Master Agreement, and related Trust Agreements.
28     ///
                                                     4
                                                                                    COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 5 of 9 Page ID #:5



 1               10.   D&S is an “employer,” as that term is understood in the Master
 2     Agreement and related Trust Agreements.
 3               11.   D&S is an “employer” as defined and used in section 3(5) of ERISA [29
 4     U.S.C. § 1002(5)], and therefore, D&S is “obligated to make contributions to a
 5     multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. § 1145].
 6     Plaintiffs are informed and believe, and thereon allege, that D&S is also an
 7     “employer” engaged in “commerce” in an “industry affecting commerce,” as those
 8     terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C.
 9     §§ 142(1), 142(3)], and within the meaning and use of section 301(a) of the LMRA
10     [29 U.S.C. § 185(a)].
11                                       CLAIM FOR RELIEF
12                     Breach of Written Collective Bargaining Agreement and
13                          Violation of § 515 of ERISA [29 U.S.C. § 1145]
14               12.   Plaintiffs hereby refer to, and incorporate herein, paragraphs 1 through 11
15     above, inclusive of any and all subparagraphs, to the same effect as if set forth
16     verbatim.
17               13.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
18     who is obligated to make contributions to a multiemployer plan under the terms of the
19     plan or under the terms of a collectively bargained agreement shall, to the extent not
20     inconsistent with law, make such contributions in accordance with the terms and
21     conditions of such plan or such agreement.”
22               14.   D&S is an “employer” as defined and used in § 3(5) of ERISA [29
23     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
24     within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
25               15.   By the terms and provisions of the Agreement, Master Agreement, and
26     related Trust Agreements, and at all times material herein:
27                     a.    D&S agreed to prepare and submit true, complete and accurate
28     written monthly contribution reports (“Monthly Reports”) to Plaintiffs in a timely
                                                     5
                                                                                      COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 6 of 9 Page ID #:6



 1     manner showing the identity of its employees performing work covered by the Master
 2     Agreement, the number of hours worked by or paid to these employees, and based
 3     upon the hours worked or amounts paid to employees, the proper calculation of the
 4     fringe benefit contributions due for such employees. At all times material herein,
 5     D&S has been obligated to submit monthly reports and pay fringe benefit
 6     contributions to Plaintiffs at their place of business in Pasadena, California, on or
 7     before the 10th day of each successive month;
 8                     b.   D&S agreed to permit Plaintiffs and their agents to conduct audits
 9     of payroll and related records in order to determine if fringe benefit contributions have
10     been properly paid pursuant to the Master Agreement and related Trust Agreements;
11     and
12                     c.   D&S agreed to pay to Plaintiffs fringe benefit contributions,
13     benefits and/or withholdings on a monthly basis, and at specified rates for each hour
14     worked by, or paid to, applicable employees. These amounts are due and payable at
15     the Trusts’ administrative offices in Pasadena, California.
16               16.   D&S submitted signed Monthly Reports to the Plaintiffs for work
17     performed by its employees during the months of November 2018 through January
18     2019. D&S violated the Agreement, Master Agreement, and Trust Agreements, and
19     its statutorily-mandated obligation under section 515 of ERISA [29 U.S.C. § 1145], to
20     timely pay fringe benefit contributions to the Trusts pursuant to the Master Agreement
21     and related Trust Agreements for that work. Based on D&S’s Monthly Reports
22     submitted to the Plaintiffs for the months of November 2018 through January 2019,
23     D&S admits owing the Plaintiffs fringe benefit contributions totaling at least
24     $38,507.35.
25               17.   After crediting payments received, D&S currently owes fringe benefit
26     contributions totaling at least $25,649.15 based on its Monthly Reports for the months
27     of November 2018 through January 2019.            This amount is due and payable at
28     Plaintiffs’ administrative offices in Pasadena, California.
                                                   6
                                                                                    COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 7 of 9 Page ID #:7



 1               18.   Plaintiffs are informed and believe, and based thereon allege, that D&S
 2     has failed to pay certain additional amounts of fringe benefit contributions not
 3     presently known to Plaintiffs. These additional amounts will be established by proof
 4     at the trial herein.
 5               19.   D&S is “delinquent,” as that term is used in the Master Agreement and
 6     related Trust Agreements.
 7               20.   Plaintiffs are informed and believe, and based thereon allege, that there is
 8     no legal excuse for D&S’s breach of its obligations under the Master Agreement and
 9     related Trust Agreements in violation of section 515 of ERISA [29 U.S.C. § 1145].
10               21.   D&S has failed to timely pay contributions and other amounts owed to
11     Plaintiffs, accruing since November 2018. Pursuant to the Master Agreement, D&S
12     agreed that in the event D&S failed to pay fringe benefit contributions or otherwise
13     comply with the terms and provisions of the Agreement, Master Agreement and
14     related Trust Agreements, D&S would be considered delinquent with the Trusts and
15     would pay Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total
16     amount then due as liquidated damages for each delinquency.
17               22.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
18     action by a fiduciary in which judgment is found in favor of the plan, the Court shall
19     award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
20     (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
21     liquidated damages provided for under the plan in an amount not in excess of 20% (or
22     such higher percentage as may be permitted under federal or state law) of the amount
23     determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
24     and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
25     For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
26     unpaid contributions shall be determined by using the rate provided under the plan or,
27     if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
28     as amended, 26 U.S.C. § 6621.
                                                     7
                                                                                       COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 8 of 9 Page ID #:8



 1               23.   Pursuant to the Master Agreement, related Trust Agreements, and section
 2     502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], D&S owes Plaintiffs at least
 3     $3,850.74 in liquidated damages, plus additional amounts currently unknown to
 4     Plaintiffs that will be established by proof.
 5               24.   Pursuant to the Master Agreement, related Trust Agreements, and section
 6     502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], D&S owes Plaintiffs interest at
 7     the rates established pursuant to 26 U.S.C. § 6621 from the respective due dates on all
 8     unpaid fringe benefit contributions and other amounts due. The exact amount of
 9     interest owed by D&S to Plaintiffs will be established by proof.
10               25.   By the Agreement, Master Agreement, and related Trust Agreements,
11     D&S agreed to pay Plaintiffs all legal and auditing costs in connection with the
12     collection of any delinquency, whether incurred before or after litigation is, or was,
13     commenced.
14               26.   It has been necessary for Plaintiffs to engage legal counsel for the
15     purpose of collecting said contributions and damages, and Plaintiffs are entitled to
16     their reasonable attorneys’ fees in connection therewith pursuant to the Agreement,
17     Master Agreement, Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C.
18     § 1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
19     ascertained at this time. These amounts shall be established by proof.
20               27.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)(E)], the
21     Court may grant such other legal or equitable relief as the Court deems appropriate.
22     As part of Plaintiffs’ judgment, Plaintiffs shall request the Court to:
23                     a.    Order D&S to post and deliver either a good faith deposit, or a
24     performance bond issued in favor of Plaintiffs in an amount determined by the Court
25     to be appropriate, and
26                     b.    Order the creation of a constructive trust on all applicable property
27     and order the transfer of the applicable property to the Trusts, and
28     ///
                                                       8
                                                                                      COMPLAINT
       1330495
     Case 8:19-cv-00624-JLS-JDE Document 1 Filed 04/03/19 Page 9 of 9 Page ID #:9



 1                     c.    Order D&S to pay Plaintiffs all amounts due to the Trusts,
 2     including, but not limited to, all unpaid contributions, benefits, withholdings,
 3     damages, legal fees, audit costs and other expenses and damages incurred.
 4                                              PRAYER
 5               WHEREFORE, as to all Claims for Relief, Plaintiffs pray for judgment against
 6     D&S as follows:
 7               1.    For unpaid fringe benefit contributions and other damages for breach of
 8     contract in the sum of $25,649.15, plus additional amounts as proved;
 9               2.    For liquidated damages in the sum of $3,850.74, plus additional amounts
10     as proved;
11               3.    For interest pursuant to section 502(g)(2) of ERISA [29 U.S.C.
12     § 1132(g)(2)], and section 6621 of the Internal Revenue Code of 1986, as amended,
13     26 U.S.C. § 6621, or at the legal rate, in amounts as proved;
14               4.    For audit costs in amounts as proved;
15               5.    For reasonable attorneys’ fees and costs of suit incurred;
16               6.    For a good faith deposit or performance bond in favor of Plaintiffs in an
17     amount equal to the total amount determined by this Court to be due to Plaintiffs, as
18     proved; and
19               7.    For such additional relief as this Court deems just and proper.
20

21     DATED: April 3, 2019                   LAQUER, URBAN, CLIFFORD & HODGE LLP
22

23
                                              By:     Marija Kristich Decker
                                                    Marija Kristich Decker, Counsel for Plaintiffs,
24

25                                    WAIVER OF JURY RIGHT
26     DATED: April 3, 2019                   LAQUER, URBAN, CLIFFORD & HODGE LLP
27
                                              By:     Marija Kristich Decker
28                                                  Marija Kristich Decker, Counsel for Plaintiffs,
                                                       9
                                                                                         COMPLAINT
       1330495
